DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 10-12, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al, US Patent 9,023,692 (newly submitted). 


    PNG
    media_image1.png
    522
    668
    media_image1.png
    Greyscale

Regarding claim 1, Yoshida teaches a power semiconductor device, comprising a semiconductor layer 1 having a first conductivity type; a pillar 5 -1 provided in the semiconductor layer and having a second conductivity type that is different than the first conductivity type; a first trench gate (labeled above) provided in the pillar proximate to a first vertical edge of the pillar (wherein the bottom surface of gate electrode is proximate to a first vertical edge of the pillar); a second trench gate (labeled above) provided in the pillar proximate to a second vertical edge of the pillar (wherein the bottom surface of gate electrode is proximate to a first vertical edge  of the pillar), the second vertical edge being on an opposing side of the pillar of the first vertical edge; a first electrode 8-1 provided over a first side of the semiconductor layer; and a second electrode 13 provided over a second side of the semiconductor layer, a region 7 of the second conductivity type provided in the pillar and between the first trench gate and the second trench gate, the region of the second conductivity electrically coupling the pillar to the first electrode, wherein the first and second trench gates are separated by a shielding portion of the pillar (which is the area of 5-1 that is between gate insulating film of each gate electrode) and the region if the second conductivity type, the shielding portion of the pillar and the region of the second conductivity type defining a current path for a reverse recovery current of the power device (Figure 2. Note: while the reference of Yoshida  does not explicitly teach the limitation of “…the shielding portion of the pillar defining a current path for a reverse recovery current of the power device…”, MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, this limitation is held to be a matter of obviousness and meets the limitation of this claim. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 
Regarding claim 2, Saito teaches a third trench gate provided in the semiconductor layer and spaced apart from the pillar, the third trench gate having a first vertical surface and a second vertical surface (as labeled in figure 2 above).

Regarding claim 3, Saito teaches the first, second, and third trench gates define first, second, third, and fourth channels 140, respectively, and wherein the first trench gate defines a first channel proximate to the first vertical edge of the pillar, the second trench gate defines a second channel proximate to the second vertical edge of the pillar, and the third trench gate defines the third channel proximate to the first vertical surface of the third trench gate and the fourth channel proximate to the second vertical surface of the third trench gate (as labeled below).


    PNG
    media_image2.png
    591
    786
    media_image2.png
    Greyscale


Regarding claim 10, Yoshida teaches the first trench gate borders a first portion of the semiconductor layer to define a first channel proximate to the first vertical edge of the pillar, and the second trench gate borders a second portion of the semiconductor layer to define a second channel proximate to the second vertical edge of the pillar (as shown in figure 2 above)

Regarding claim 11, Yoshida teaches the first trench gate includes a gate electrode 4 and a gate dielectric material 3, the first gate dielectric material including a gate dielectric layer (labeled above) and a gate dielectric spacer, the gate dielectric layer provided over the first channel (labeled above)

Yoshida fails to teach the gate dielectric having a thickness of no more than 0.15 m and the gate dielectric spacer having a thickness of at least 0.2 m.

However, given the teaching of the references, it would have been obvious to determine the optimum thickness of the layers involved because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  See In re Aller, Lacey, and Hall (10 USPQ 23 3-237) "It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of ether the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that tile chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 12, Yoshida teaches the gate dielectric material is an oxide and encapsulates the gate electrode (figure 2 and column 10, lines 27-29).

Regarding claim 14, Yoshida  teaches the power device is a MOSFET and the pillar provides a charge balance area, and wherein the first conductivity type is an N conductivity type, and the second conductivity type is a P conductivity type, and wherein the device is configured to handle a breakdown voltage of at least 600V and has an on-resistance of no more than 10 mOhm/cm’ (figure 2. Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, this limitation is held to be a matter of obviousness and meets the limitation of this claim. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best).

Regarding claim 22, Yoshida teaches  the pillar is a first pillar, and the device further comprising: a second pillar provided in the semiconductor layer and being adjacent to the first pillar; and a third trench gate provided between the first pillar and the second pillar and being spaced apart from the first pillar and the second pillar, the third trench gate including a gate electrode and a gate dielectric material (as shown above in figure 2).

Allowable Subject Matter

Claims 4-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 16, the prior art fails to anticipate or render obvious the claimed invention including “…a second trench gate provided in a second pillar, the second trench gate having a first side proximate to a vertical edge of the second pillar and a second side facing an interior of the second pillar, the first and second pillars being adjacent pillars; a third trench gate provided between the first and second trench gates, the third trench gate extending into a drift region; and first, second, third, and fourth heavily doped regions making ohmic contacts with an electrode, the first heavily doped region being provided in the first pillar, the second heavily doped region provided between the first and third trench gates, the third heavily doped region provided between the second and third trench gates, and the fourth heavily doped region provided within the second pillar…” in combination with the remaining limitations. Claim 17 is dependent upon claim 16 and is therefore allowable.

Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “…etching the pillar and the epi layer to form first, second, and third trenches, the first and second trenches being provided in the pillar, the third trench being provided the epi layer spaced apart from the pillar; forming first, second and third trench gates in the first, second, and third trenches, respectively; forming first, second, third, and fourth heavily doped regions in the well and the pillar, the second heavily doped region being provided within the pillar and between the first and second trench gates…” in combination with the remaining limitations. Claims 19 and 20 are dependent upon claim 18 and are therefore allowable.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899